 

Exhibit 10.5

 

LANDCADIA HOLDINGS, INC.

1510 West Loop South

Houston, Texas 77027 

 

May 25, 2016

 

Fertitta Entertainment, Inc.

1510 West Loop South

Houston, Texas 770272

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Landcadia Holdings, Inc., a Delaware
corporation (the “Company”), and Fertitta Entertainment, Inc., a Texas
corporation, dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the Securities and Exchange Commission
(the “Registration Statement”) and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):

 

(i) Fertitta Entertainment, Inc. shall make available to the Company, at 1510
West Loop South, Houston, Texas 770272 (or any successor location of Fertitta
Entertainment, Inc.), certain office space, secretarial and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall pay Fertitta Entertainment, Inc. the sum of $10,000 per month on
the Listing Date and continuing monthly thereafter until the Termination Date;
and

 

(ii) Fertitta Entertainment, Inc. hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind (each, a “Claim”) in or
to, and any and all right to seek payment of any amounts due to it out of, the
trust account established for the benefit of the public stockholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering will be deposited (the “Trust Account”), and hereby
irrevocably waives any Claim it may have in the future as a result of, or
arising out of, this letter agreement, which Claim would reduce, encumber or
otherwise adversely affect the Trust Account or any monies or other assets in
the Trust Account, and further agrees not to seek recourse, reimbursement,
payment or satisfaction of any Claim against the Trust Account or any monies or
other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature page follows]

 

 

 

 



    Very truly yours,           LANDCADIA HOLDINGS, INC.             By: /s/
Nicholas Daraviras       Name: Nicholas Daraviras       Title: Vice President

 

AGREED TO AND ACCEPTED BY:           FERTITTA ENTERTAINMENT, INC.             
By: /s/ Steven L. Scheinthal       Name: Steven L. Scheinthal       Title: Vice
President    



 

 

[Signature Page to Administrative Services Agreement]

 

 

 